Citation Nr: 0426654	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 1, 2000, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to August 
1968.  

In a December 2001 rating decision by the Winston-Salem, 
North Carolina Department of Veterans Affairs (VA) Regional 
Office (RO), the veteran was awarded service connection for 
PTSD, effective August 1, 2000.  In August 2003, the RO 
received a letter from the veteran that they construed as a 
Notice of Disagreement with the August 1, 2000 effective date 
of the award of service connection for PTSD.

In July 2004, the Board of Veterans' Appeals (Board) sent a 
letter to the veteran and his representative informing them 
that the Board was raising the issue of whether a timely 
Notice of Disagreement had been filed with respect to the 
issue of entitlement to an effective date earlier than August 
1, 2000, for the award of service connection for PTSD.  The 
Board informed the veteran and his representative of the 
pertinent information of record and of the time limit for 
submitting a notice of disagreement.  The Board also informed 
the veteran and his representative that they would be 
afforded a period of 60 days in which to submit evidence and 
argument on the timeliness issue.  Neither the veteran nor 
his representative has responded to this letter.


FINDINGS OF FACT

1.  On December 11, 2001, the RO mailed notification to the 
veteran of its December 2001 decision that awarded service 
connection for PTSD, effective August 1, 2000.

2.  A Notice of Disagreement challenging the effective date 
assigned in the RO's decision was received on August 20, 
2003. 




CONCLUSION OF LAW

A timely Notice of Disagreement has not been received with 
respect to the issue of entitlement to an effective date 
earlier than August 1, 2000, for the award of service 
connection for PTSD.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200 (2003).  

The Notice of Disagreement can be any written communication 
from the appellant or his representative that expresses 
dissatisfaction or disagreement with a determination by the 
originating agency and a desire to contest the determination.  
38 C.F.R. § 20.201. 

Except in the case of simultaneously contested claims (not 
applicable to the case in issue), a claimant or his 
representative must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  Otherwise that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).  Such a 
notice of disagreement "...is a prerequisite to the Board's 
proper exercise of jurisdiction over a claim."  Rowell v. 
Brown, 4 Vet. App. 9, 17 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Notice of Disagreement.  No document was 
received within 1 year of the December 2001 rating decision 
notification that could be construed as a Notice of 
Disagreement as defined in 38 C.F.R. § 20.201.  While the 
veteran eventually submitted argument that could be construed 
as a Notice of Disagreement, this was not until August 2003, 
many months after the deadline.  

VA's General Counsel has held that the Board has the 
authority to adjudicate or address in the first instance the 
question of timeliness of an appeal, and may dismiss an 
appeal when not timely perfected.  Under such circumstances, 
however, the General Counsel indicated that the claimant 
should be first afforded appropriate procedural protections 
to assure adequate notice and opportunity to be heard on the 
question of timeliness.  VAOPGCPREC 9-99 (Aug. 18, 1999).  To 
effectuate the aforementioned opinion of the General Counsel, 
the Secretary of Veterans Affairs issued amendments to 38 
C.F.R. §§ 20.101 (Jurisdiction of the Board).  See 66 Fed. 
Reg. 53,339 (Oct. 22, 2001), codified at 38 C.F.R. § 20.101 
(effective November 1, 2001).  In this case, the RO has not 
addressed the issue of timeliness.  However, the Board mailed 
a letter to the veteran, dated July 20, 2004, which explained 
the appellate process as provided for in relevant laws and 
regulations, and notified him that he had 60 days to present 
evidence and/or argument showing that a timely Notice of 
Disagreement was filed.  See 38 C.F.R. § 20.101.  He has not 
responded to this letter.

In conclusion, the Board finds that a timely Notice of 
Disagreement regarding the issue of entitlement to an 
effective date earlier than August 1, 2000, for the award of 
service connection for PTSD was not filed, and the Board is 
without jurisdiction to adjudicate that claim.  Rowell, 
supra.

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law on 
November 9, 2000.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Board notes, however, that 
although this change in the law fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims, the VCAA did not modify or change the statutory 
standards governing the Board's jurisdiction.  As such, the 
VCAA has no application to the facts of this case. 


ORDER

The appeal for entitlement to an effective date earlier than 
August 1, 2000, for the award of service connection for PTSD 
is dismissed.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



